UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1165


ROBERT M. SAMSON,

                     Plaintiff - Appellant,

              v.

STATE OF NORTH CAROLINA, Office of the Attorney General; JOSHUA
STEIN, State of North Carolina Office of the Attorney General; DIRECTOR BOB
SCHURMEIR, North Carolina State Bureau of Investigation; EARNIE LEE,
Sampson County District Attorneys Office,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:19-cv-00443-BO)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert M. Samson, Appellant Pro Se. Joseph Finarelli, Special Deputy Attorney General,
Bryan Grant Nichols, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert M. Samson seeks to appeal the district court’s order dismissing his civil

complaint. Appellee Earnie Lee has moved to dismiss the appeal as untimely.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on November 24, 2020. Samson filed the notice

of appeal on February 11, 2021. Because Samson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, * we grant Lee’s motion and

dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




       *
          Though filed within the excusable neglect window, Samson’s motion for “legal
clarification” of the district court’s order cannot serve as a Rule 4(a)(5) motion, as it
contained no explicit request to extend the appeal period. See Myers v. Stephenson, 748
F.2d 202, 204 (4th Cir. 1984) (“The relevant filing period for all appellants, pro se or
otherwise, can be extended only by explicitly requesting an extension of time in accordance
with [Rule] 4(a)(5).”).

                                            2